Case 4:09-cr-00043-SPF Document 678 Filed in USDC ND/OK on 12/17/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,
vs. Case No. 09-CR-43-SPF

LINDSEY KENT SPRINGER,

Defendant.

 

UNITED STATES’ MOTION TO STRIKE DEFENDANT’S REPLY TO
RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
RELEASE UNDER THE FIRST STEP ACT OF 2018
(DOC. 677)

The United States of America, by and through its attorneys, R. Trent
Shores, United States Attorney for the Northern District of Oklahoma,
Jeffrey Gallant, Assistant United States Attorney, and Charles A. O’Reilly,
Special Assistant United States Attorney, hereby moves to strike Defendant
Springer’s twenty-one-page! Reply to Response in Opposition to Defendant’s
Motion for Release Under the First Step Act of 2018 (Docket No. 677).
Defendant’s reply, which was filed in reply to the United States’

fourteen-page Response in Opposition to Defendant’s Motion for Release

 

1 Defendant's reply consists of a title page, a table of contents, a table of authorities, seventeen
pages of argument, and a certificate of service indicating he deposited the reply into a U.S. mailbox
on December 11, 2019. The envelope contains a postmark dated December 12, 2019, and indicates
receipt by the United States District Court on December 16, 2019.

~|-
Case 4:09-cr-00043-SPF Document 678 Filed in USDC ND/OK on 12/17/19 Page 2 of 3

Under the First Step Act (Docket No. 673), was filed in violation of the Local
Civil Rules of the United States District Court for the Northern District of
Oklahoma, and also in violation of this Court’s order directing that
Defendant’s reply brief in support of his motion was “DUE December 11,
2019.” (Docket No. 676). Pursuant to ND LCR 1.2, LCvR7.2 applies to
criminal cases. LCvR 7.2(h) provides that reply briefs must “be limited to ten
(10) pages in length unless otherwise authorized by the Court.”

While Defendant seeks to excuse his violation of the local rule
regarding the length of his reply by asserting that he no longer has access to
the local rules, this is not Defendant's first violation of this rule. Previously,
this Court struck Defendant’s Reply to Prosecution’s Opposition to Springer’s
Motion to Reconsider, to Dismiss and for Mistrial (Doc. No. 257). There is no
excuse for Defendant’s failure to comply with the local rule and the deadline
the Court imposed. Pursuant to Court Order dated November 20, 2019, the
Court provided Defendant until December 11, 2019 to file his reply. This
allowed the Defendant twenty-one days to reply. Furthermore, by previous
motions filed by the United States in this case, the Defendant has been
apprised of the local rules regulating reply briefs (United States’ Consolidated
Response to Defendants’ Motions to Suppress and for Franks Hearing at Doc.

No. 80:4 fn. 1; United States Motion to Strike at Doc. No. 86).
Case 4:09-cr-00043-SPF Document 678 Filed in USDC ND/OK on 12/17/19 Page 3 of 3

The United States therefore requests that the Court strike Defendant
Springer's Reply to Response in Opposition to Defendant’s Motion for Release
Under the First Step Act of 2018 (Docket No. 677).

Respectfully submitted,

R. TRENT SHORES
United States Attorney

 
 

a”

oe gs 1h
ae eee LE er <A

al eal a aes

JEFFREY GALLANT
Assistant U.S. Attorney

CHARLES A. O’REILLY
Special Assistant U.S. Attorney
